Citation Nr: 0523977	
Decision Date: 08/31/05    Archive Date: 09/09/05	

DOCKET NO.  03-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for cervical myelopathy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1962 to 
August 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In 
April 2004, the Board remanded this issue for additional 
evidentiary development.  Unfortunately, this case must again 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


REMAND

In the April 2004 remand, the Board requested the veteran be 
provided a VA examination, to include a review of the 
veteran's claims folder, for a current examination, and for 
the production of an opinion consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  The report of VA examination 
conducted in February 2005 begins with the statement that the 
claims folder was "Not Available."  This fact did not go 
unnoticed the veteran's representative.  

Although the report of current physical examination is 
excellent, with good attention to detail, it is noteworthy 
that the physician specifically reported that the veteran was 
vague in his recollection and a poor historian.  Accordingly, 
the physician conducting this examination could only base his 
opinion relating current cervical spine disability to remote 
incidents of service, based entirely upon the veteran's poor 
recollection.  This, of course, was the purpose of forwarding 
the physician the veteran's claims folder for review in 
conjunction with the requested opinions.  It is noteworthy 
that in the May 2005 Supplemental Statement of the Case, the 
AMC notified the veteran that he had been provided a VA 
examination in February 2005 "that included a review of your 
claims folder."  This was not apparently the case.  

Additionally, the Board requested this physician to provide 
an opinion as to whether it was as likely as not that current 
cervical spine disability was attributable to a specific 
injury during service, or was possibly secondary to the 
veteran's service-connected lumbar spine disorder.  Although 
the current examination report opines in the negative as to 
whether it was as likely as not that the veteran's cervical 
spine disability was incurred as a result of an injury during 
service, there is no apparent opinion, or any reasons and 
bases therefor, on the question of whether the veteran's 
current cervical spine disability could somehow be secondary 
to his service-connected lumbar spine disability.  

In Stegall v. West, 11 Vet. App. 268 (1998), the US Court of 
Appeals for Veterans Claims (Court) held that VA was 
obligated by law to ensure RO compliance with Board 
directives with respect to development requested by the Board 
on remand orders.  In other words, where the remand orders of 
the Board are not followed, the Board errs as a matter of law 
when it fails to ensure compliance.  For these reasons, the 
case must again be REMANDED to the RO for the following 
action:

1.  The RO should forward the veteran's 
claims folder, which includes a copy of 
his February 2005 VA examination report, 
to the physician who actually conducted 
this examination.  This physician should 
be requested to review his own report of 
examination, together with all of the 
information and evidence contained in the 
veteran's claims folder.  After 
completing this review, the physician 
should be requested to provide an 
addendum to his initial examination 
report which again addresses the question 
of whether it is as likely as not that 
the veteran's cervical spine disability 
is (1) attributable to any incident, 
injury or disease of active military 
service, or (2) is secondary to the 
veteran's service-connected lumbar spine 
disability.  In the event this physician 
is unavailable or unable to recall the 
veteran's examination, arrangements 
should be made for another examination to 
answer these questions.  The report must 
include a statement that the veteran's 
claims folder was made available and 
actually reviewed by the physician.

2.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to the veteran's and his 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case.  They must be provided with 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

